Citation Nr: 1828364	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Board denied the Veteran's claim for hypertension.  The Veteran subsequently appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted the parties' Joint Motion for Partial Remand (JMR), vacating the September 2015 Board decision which denied service connection for hypertension, and remanded that issue to the Board for additional action.  The Board remanded the claim in September 2016 for development consistent with the JMR. 

The claim was most recently before the Board in August 2017.  At the time, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's hypertension is aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for aggravation of hypertension have been met.  38 U.S.C. §§ 1101, 1110, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected disabilities, to include diabetes mellitus and coronary artery disease.  See February 2014 Form 9.  The Veteran is presumed to have had in-service herbicide exposure.  38 C.F.R. § 3.307(A)(6). 

Service treatment records are silent for symptoms, diagnosis or treatment of hypertension.  The Veteran's separation examination of September 1971 showed no relevant abnormalities; blood pressure was noted to be 116/68.  

Post-service treatment records indicate a diagnosis of hypertension in 1995.  See August 2000 VA treatment records.  The Veteran is service-connected for diabetes mellitus and coronary artery disease.  The Veteran's coronary artery disease had onset in 1995.  See August 2000 VA treatment records.  The Veteran's diabetes mellitus had onset in 2007.  See November 2007 VA treatment records.  Prior to onset of diabetes mellitus, the Veteran's hypertension included blood pressure readings predominantly below 130/70.  Thereafter, the Veteran's hypertension included blood pressure readings predominantly above 130/70.  The Veteran reports stable blood pressure readings of 130s/70s.  See February 2018 VA treatment records.

During the course of this appeal, the Veteran has been afforded VA examinations in November 2011, May 2014, and October 2016.  Notably, the November 2011 VA examination opined that hypertension is less likely than not a result of military service as it was diagnosed many years after leaving service.  The May 2014 VA examiner opined that hypertension is less likely than not caused or aggravated by service-connected disabilities, to include coronary artery disease and diabetes mellitus. The October 2016 examiner opined that hypertension is less likely than not related or otherwise attributable to herbicide exposure.  Prior Board decisions have found these examinations and opinions inadequate as to the question of the direct causation due to presumed herbicide exposure and secondary service connection.  See September 2016 and August 2017 Board decisions. 

Pursuant to the August 2017 Board Remand, the Veteran was afforded another VA examination.  The examiner conducted an in-person examination and review of the electronic files.  The examiner opined that hypertension is less likely than not related to in-service injury, event or illness due to the historical presentation of the condition and timing of diagnosis.  However, the examiner also opined that hypertension was aggravated beyond its natural progression by service-connected diabetes mellitus.  Although the examiner was unable to determine a baseline level of severity, she indicated that the Veteran's hypertension has included higher readings since the diagnosis of diabetes mellitus.  The examiner further indicated that medical literature supports a relationship between diabetes mellitus and worsening hypertension. 

Upon review of the evidence, and resolving doubt in the Veteran's favor, the Board finds that secondary service connection is warranted.   

The September 2017 VA examiner opined that the Veteran's hypertension was aggravated by service-connected diabetes mellitus.  This opinion is probative evidence as it includes a rationale that was based on consideration of the Veteran's history and relevant medical literature.  The Board notes that although 38 C.F.R. § 3.310 (b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310 (b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.  Moreover, as there as VA medical records dating back to 2000 and private medical records from Dr. M. dated between 1994 and 1996 and Dr. K. with Mid-Florida Cardiology dated as far back as 1996- all of which contain blood pressure readings- there appears to be sufficient evidence with which a baseline can be determined.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.


ORDER

Service connection for hypertension, as secondary to service-connected diabetes mellitus, is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


